Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0473
                       Lower Tribunal No. 17-12360
                          ________________


                           Stephanie Orozco,
                                  Appellant,

                                     vs.

                     Carlos Rodriguez-Amadeo,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Bernard S. Shapiro, Judge.

     Cain & Snihur, LLP and May L. Cain, for appellant.

      Law Office of Richard F. Joyce, P.A., and Richard F. Joyce, for
appellee.

Before LOGUE, LINDSEY and LOBREE, JJ.

     LOBREE, J.

     Stephanie Orozco (the “wife”) appeals from the trial court’s non-final

order modifying timesharing and temporarily giving sole parental
responsibility of their child to Carlos Rodriguez-Amadeo (the “husband”).

Finding merit in the wife’s due process challenge, we reverse. 1

      The underlying dissolution proceedings began in 2017. On January

28, 2020, the husband filed a verified emergency motion to suspend the

wife’s timesharing with their child. The same day, the wife’s counsel moved

for leave to withdraw, with consent of her client. The next day, the court

granted the withdrawal and directed the wife to obtain new counsel within

thirty days or advise it that she was representing herself. The following day,

counsel for the husband noticed a status conference and hearing on his

emergency motion for February 10, 2020.

      On February 10, 2020, the trial court conducted an evidentiary hearing

on the husband’s “emergency” motion to suspend the wife’s timesharing and

for other relief, which alleged that the wife was interfering with the husband’s

reunification with the child, in part, by coaching the child into making serious

accusations of abuse by the husband to others. While the husband was

represented by counsel, the wife appeared pro se at the hearing. After taking

the testimony of the guardian ad litem, the court-appointed psychologist in

charge of reunification, and the wife, the trial court found that the wife was



1
 Given our disposition of the due process claim, we decline to reach and
express no view on the alternative arguments raised.

                                       2
interfering with its attempts to reunify the husband and the child by coaching

the child to make egregious accusations. The wife contends that the trial

court denied her due process in conducting the hearing without affording her

a meaningful opportunity to present her case.

      “We review a possible violation of due process de novo.” Julia v. Julia,

146 So. 3d 516, 520 (Fla. 4th DCA 2014). “The constitutional guarantee of

due process requires that judicial decisions be reached by a means that

‘preserves both the appearance and reality of fairness.’” Pena v. Rodriguez,

273 So. 3d 237, 240 (Fla. 3d DCA 2019) (quoting Verizon Bus. Network

Servs., Inc. v. Dep’t of Corr., 988 So. 2d 1148, 1151 (Fla. 1st DCA 2008)).

It is a guarantee implicated in timesharing proceedings, affording parties “a

meaningful opportunity to be heard,” as well as “the right . . . to be apprised

of all the evidence upon which an issue is to be decided, with the right to

examine, explain or rebut such evidence.” Pena, 273 So. 3d at 240 (quoting

Matter of SAJ, 942 P.2d 407, 410 (Wyo. 1997)).

      Despite our conviction that the trial court acted at all times with the best

of intentions, the record reflects that the wife was not given a meaningful

opportunity to cross-examine all of the husband’s witnesses and to call her

own witnesses, who had been previously sworn in and stood ready outside

the courtroom. Asking the wife only once during the husband’s presentation



                                        3
of his case for her response to what she had heard so far (whereupon she

gave her testimony), the trial court then interrupted her to ask about and hear

other witnesses for the husband. The wife subsequently attempted to rebut

the testimony of one of the husband’s witnesses, but the trial court

interrupted her and immediately issued a ruling depriving the wife of the

opportunity to present additional evidence.

      These procedural shortcomings constituted reversible error. See Cole

v. Cole, 159 So. 3d 124, 125 (Fla. 3d DCA 2013) (trial court abused its

discretion and violated father's right to due process in ruling without giving

him opportunity to present evidence); Munoz v. Salgado, 253 So. 3d 87, 88

(Fla. 3d DCA 2018) (granting certiorari and quashing order entered where

trial court halted proceedings, denied pro se father's motion to continue and

did not allow him to finish his cross-examination of mother, testify, or present

evidence); Julia, 146 So. 3d at 520-21 (reversing where wife was not able to

call witnesses on her behalf or present argument of counsel at end of

husband’s case in violation of due process); Minakan v. Husted, 27 So. 3d

695, 699 (Fla. 4th DCA 2010) (“Even if the wife's evidence would not have

impressed the court, a party has the right to present evidence and to argue

the case at the conclusion of all the testimony.”); Haywood v. Bacon, 248

So. 3d 1254, 1256 (Fla. 5th DCA 2018) (trial court erroneously terminated



                                       4
proceedings during mother’s cross-examination of guardian ad litem and

failed to permit her to present rebuttal evidence); Bielling v. Bielling, 188 So.

3d 980, 981 (Fla. 1st DCA 2016) (“The trial court's entry of a final order

without allowing the parties to complete presenting evidence and argument

constituted a denial of due process.”).

      While it is true that courts may “enter a temporary modification of

timesharing without holding a full hearing . . . such circumstances are

typically limited to cases, for example, where there is a risk of physical harm

to the child or where the child is about to be improperly removed from the

state.” Munoz, 253 So. 3d at 89. Here, despite the caption of the husband’s

motion, “there are no allegations of an emergency that would justify violating

the [wife’s] due process rights.” Aiello v. Aiello, 869 So. 2d 22, 23 (Fla. 2d

DCA 2004).

      Accordingly, we reverse the trial court’s order and remand for a new

hearing on the husband’s motion as soon as practicable. Because we

recognize that the child has been living with her father since the issuance of

the order, and we are reluctant to further disrupt these arrangements, we

uphold the order to maintain the status quo until a new hearing is conducted.

See Wolfson v. Wolfson, 173 So. 3d 1146, 1146-47 (Fla. 3d DCA 2015).

      Reversed and remanded for further proceedings.



                                       5